I agree with the majority of the *Page 484 
court as to the law stated in the foregoing opinion; but disagree as to the disposition of the demurrer to the answer.
I do not think the defendants' answers to the complaint of Elizabeth Anderson state a defense. To my mind the casual references to contracts and agreements alleged to have been made by Elizabeth Anderson are so vague that I believe the order of the district court in sustaining the demurrer should be affirmed and the defendants required to set forth specifically and clearly just what their contention is.